Citation Nr: 0634045	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-00 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for chronic headaches.

Entitlement to service connection for an undeveloped left 
lower lung lobe due to gas training.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran testified before the undersigned Veteran's Law 
Judge at a travel board hearing in June 2006, at the Oakland, 
California RO; a transcript is of record. 

The issues of entitlement to service connection for an 
undeveloped left lower lung lobe due to gas training and 
residuals of cold weather injury to the left ear are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The evidence shows that the veteran has suffered from 
chronic headaches since his discharge from active duty 
service.




CONCLUSION OF LAW

Chronic headaches were incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

For reasons explained more fully below, the Board has granted 
service connection for chronic headaches.  In light of the 
full grant of benefits sought on appeal, no further 
discussion regarding VA's compliance with the VCAA is 
necessary.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2006).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exist, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  In cases 
where the veteran's service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit-of-the-doubt doctrine under 38 
U.S.C. § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 264 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Analysis

The veteran contends, through various statements submitted 
throughout the course of this appeal, as well as through 
testimony presented at his travel board hearing, that he 
currently suffers from headaches as a result of an accident 
in service.  At his hearing, the veteran testified that at 
tank school in Fort Knox, Kentucky, he was operating a tank 
at 30 miles per hour when it hit a rock.  The veteran stated 
that the tank came to an abrupt stop and he hit his head on 
the armor.  The veteran testified that he was knocked out for 
an unknown amount of time and taken to the hospital.  The 
veteran testified that ever since the incident, he has 
suffered from headaches, requiring him to take aspirin on a 
daily basis.  

The Board finds that although there is no record of the in-
service injury described by the veteran, service connection 
for chronic headaches is warranted.  The veteran stated at 
his hearing that he could not remember the names of any of 
the individuals involved because he was on assignment with 
individuals not from his unit and the incident occurred so 
long ago.  Thus, the only way to verify the incident would be 
from the veteran's service medical records.  Unfortunately, 
these records are not available.  The record shows that the 
RO attempted to obtain the veteran's service medical records, 
but in a response dated in June 2002, the National Personnel 
Records Center (NPRC) indicated that the records were no 
longer available and were presumed destroyed by fire.  In 
such a situation, the Board must carefully consider the 
benefit-of-the-doubt doctrine.

In light of the fact that these records are unavailable 
through no fault of the veteran's, the Board is inclined to 
rely on his sworn testimony alone regarding the incident in 
the tank.  The Board also finds the veteran's testimony 
regarding the chronicity of the headaches since the accident 
to be credible.  As there is no evidence to contradict the 
veteran's testimony, the Board finds that the benefit of the 
doubt must be resolved in the veteran's favor.  


ORDER

Entitlement to service connection for chronic headaches is 
granted.


REMAND

In the veteran's VA Form 9, dated in December 2003, he stated 
that he received treatment either at St. Mary's Hospital in 
San Francisco or the VA Medical Center in Palo Alto in the 
1950's.  The record fails to show that the RO has attempted 
to locate these records.  When the veteran's service medical 
records are unavailable through no fault of his own, VA has a 
heightened duty to assist the veteran in substantiating his 
claim.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO 
should attempt to obtain these records.

In the March 2003 rating decision, in which the RO denied 
service connection for chronic headaches and an undeveloped 
left lower lung lobe due to gas training, the RO also denied 
service connection for residuals of cold weather injury to 
the left ear.  In correspondence dated in July 2003, the 
veteran stated that in response to the rating decision of 
March 2003, he wished to participate in the decision review 
process.  The veteran then went on to specifically identify 
portions of the rating decision with which he disagreed.  The 
RO construed the correspondence as a notice of disagreement 
(NOD) with respect to the issues of service connection for 
chronic headaches and an undeveloped left lower lung lobe due 
to gas training only.  

In the July 2003 NOD, the veteran pointed out that in the 
March 2003 rating decision, the RO claimed that the veteran's 
service medical records were presumed destroyed by fire, but 
went on to say that the veteran's service medical records 
were negative for cold related injuries.  In the veteran's 
application for compensation benefits, submitted in May 2002, 
he claimed that his ear injury was due to cold weather 
exposure.  In light of the references made to records 
involving cold related injuries, the Board construes the July 
2003 correspondence to be an NOD with respect to the claimed 
ear disability due to cold weather exposure in addition to 
the other two issues currently on appeal.   

The claims file shows that no statement of the case (SOC) has 
been furnished to the veteran on the issue of entitlement to 
service connection for residuals of a cold weather injury to 
the left ear.  38 C.F.R. § 19.26 (2006).  The veteran is 
entitled to an SOC on this issue.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (holding that, where a notice of 
disagreement is filed with a claim and no SOC has been 
issued, the Board should remand, not refer, that issue to the 
RO to issue an SOC).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all 
records of treatment from St. Mary's 
Hospital in San Francisco and the Palo 
Alto VAMC pertaining to treatment for any 
lung disorders.  The RO should request a 
negative response in the event no records 
are available at that facility.

2.  The veteran should be provided with an 
SOC with regard to the issue of 
entitlement to service connection for 
residuals of cold weather injury to the 
left ear.  The veteran should be given 
notice of his appellate rights.  If the 
appeal is subsequently perfected by timely 
submission of a substantive appeal, then 
the matter should be forwarded to the 
Board.  

3.  Thereafter, the veteran's claim of 
entitlement to service connection for an 
undeveloped left lower lung lobe due to 
gas training should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


